Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10792 Filed 05/05/20 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  PATTI JO CAHOO, KRISTEN
  MENDYK, KHADIJA COLE, HYON
  PAK, and MICHELLE DAVISON,
  Individually and on behalf of
  Similarly situated persons,                             Case No. 2:17-cv-10657

        Plaintiffs,                                       Hon David M. Lawson
                                                          Hon. Mag. R. Steven Whalen
  v.

  SAS INSTITUTE INC.,
  FAST ENTERPRISES LLC, CSG,
  GOVERNMENT SOLUTIONS, INC.,
  STEPHEN GESKEY, in his individual capacity,
  SHEMIN BLUNDELL, in her individual capacity,
  DORIS MITCHELL, in her individual capacity,
  DEBRA SINGLETON, in her individual capacity,
  JULIE A. McMURTRY, in her individual capacity;
  and SHARON MOFFET-MASSEY, in her individual
  capacity,
  Jointly and severally,

        Defendants.
  __________________________________________________________________/

    PLAINTIFFS’ RESPONSE TO DEFENDANT SAS INSTITUTE INC.’S
   RENEWED MOTION TO DEEM ADMITTED SAS’S FIRST REQUESTS
                 FOR ADMISSION TO PLAINTIFFS

        NOW COME Plaintiffs, by and through counsel, and for their Response to

  Defendant SAS Institute Inc.’s Renewed Motion to Deem Admitted SAS’s First

  Request for Admission to Plaintiffs, submits the following:
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10793 Filed 05/05/20 Page 2 of 17




                                          TABLE OF CONTENTS

  I.     INTRODUCTION ............................................................................................. 4

  II. BACKGROUND FACTS .................................................................................. 5

       A. Defendant SAS’s Involvement ....................................................................... 6
       B.   Evidence on Which Plaintiffs Rely in Support of Their Claims Against
       SAS and Discovery Responses to SAS ................................................................. 7

  III. PLAINTIFFS HAVE NO DUTY TO SUPPLEMENT DISCOVERY
  RESPONSES PURSUANT TO FED. R. CIV. P. 26(e) ......................................... 10

  IV. DEFENDANT SAS SEEKS TO HAVE PLAINTIFFS CHANGE THEIR
  RESPONSES TO REQUESTS TO ADMIT TO FIT DEFENDANT’S THEORY
  OF DEFENSE......................................................................................................... 11

       A. There is No Dispute that Defendant SAS Implemented a Portion of the
       Automated Fraud Detection System, Which Was Responsible In Part for Falsely
       Determining Fraud, Violating Plaintiffs’ Right to Due Process ......................... 12
       B. Plaintiffs Continue to Conduct Discovery with Regard to the Scope of the
       EFDS System and the Extent of SAS’s Involvement ......................................... 13

  V. PLAINTIFFS PROPERLY OBJECTED TO REQUESTS WHICH
  REQUIRED OBJECTIONS ................................................................................... 14

  VI. PLAINTIFFS ARE ENTITLED TO COSTS FOR DEFENDING
  DEFENDANT SAS’S FRIVOLOUS MOTION .................................................... 14




                                                            1
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10794 Filed 05/05/20 Page 3 of 17




                  STATEMENT OF QUESTIONS PRESENTED

  Should Defendant SAS’s Renewed Motion to Deem Admitted SAS’s First Request
  for Admission to Plaintiffs be Denied When:

        A. Plaintiffs have no duty to change or supplement their responses pursuant
           to Fed. R. Civ. P. 26(e); and

        B. Defendant SAS merely seeks to have this Court engage in fact-finding
           prior to the close of discovery and force Plaintiffs to change their responses
           to requests for admission to fit Defendant’s theory of the case.

  Plaintiffs Answer: Yes.

  This Court Should Answer: Yes.




                                            2
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10795 Filed 05/05/20 Page 4 of 17




                                        INDEX OF AUTHORITIES

  Rules

  Fed. R. Civ. P. 26….……………………………………………..……......10, 11, 15

  Fed. R. Civ. P. 36………………………………………………………….......12, 14

  Fed. R. Civ. P. 37.................................................................................................4, 15




                                                             3
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10796 Filed 05/05/20 Page 5 of 17




                                 I.     INTRODUCTION

     Defendant SAS, Inc. brought their Renewed Motion to Deem Admitted SAS’s

  First Requests for Admission to Plaintiffs after filing an earlier version, in which it

  made substantially the exact same arguments, on October 22, 2019. (Doc.

  222). After Plaintiffs responded to that motion pointing out the frivolity of SAS’s

  motion (Doc. 225), Defendant SAS, Defendant SAS voluntarily withdrew its initial

  motion. In both the earlier version of Defendant SAS’s motion to deem Plaintiffs’

  response to its requests for admission admitted, as well as the instant motion,

  Defendant SAS asks this Court to conduct fact-finding of material, contested facts

  in favor of Defendants and then force Plaintiffs to admit these facts as true. Despite

  the fact that these facts are in dispute, Defendant SAS asks the Court to compel

  Plaintiffs to admit SAS’s contested version of reality. This unprecedented and

  legally baseless request should subject SAS to sanctions under Fed. R. Civ. P. 37.

        When Defendant SAS previously raised these arguments verbally before

  Judge Lawson, which it did numerous times, the Court instructed SAS to file a Rule

  56 motion to address these issues. Instead, SAS, now for the second time, attempts

  to couch what is in essence a Rule 56 motion as a motion to deem admitted its

  requests for admission, and to have Plaintiffs change their responses to requests for

  admission to admit SAS’s theory of the case. Defendant asks the Court, essentially,

  to conduct fact-finding of material disputed facts, find in favor of the Defendants,


                                            4
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10797 Filed 05/05/20 Page 6 of 17




  and then force Plaintiffs to admit the Court’s resolution of the disputed material

  facts, thus in essence waiving any right to appeal the fact finding. SAS’s de facto

  Rule 56 motion is a clear attempt to circumvent Local Rule 7.1(b)(2), which provides

  that “a party must obtain leave of court to file more than one motion for summary

  judgment.” (It already has one “Fed. R. Civ. P. 12(b)(1) motion to dismiss”

  pending, which is based on matters outside the pleadings, and will presumably be

  trying to file another Rule 56 motion, to harass Plaintiffs). Deeming Plaintiffs’

  Responses to Defendant SAS’s Request for Admission as admitted would, in

  essence, have the effect of granting summary judgment in favor of SAS, and waiving

  Plaintiffs’ right to appeal the admitted matters. There is no such procedural

  mechanism available and SAS’s request is clearly frivolous.


                            II.    BACKGROUND FACTS

        Throughout the relevant time period alleged in Plaintiffs’ complaint, the

  Michigan Unemployment Insurance Agency administered unemployment insurance

  through an automated system, the Michigan Integrated Data Automated System

  ("MiDAS") and related automated fraud detection software, which was designed,

  implemented, and/or maintained by Defendants including SAS Institute Inc. (SAS),

  Fast Enterprises LLC (FAST) and CSG Government Solutions, Inc. (CSG).

        Defendants’ automated fraud detection system deprived Plaintiffs, and

  thousands of Michigan’s unemployment insurance claimants like them, of

                                           5
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10798 Filed 05/05/20 Page 7 of 17




  fundamental rights under federal law. R. 43, ID 749. The automated fraud detection

  system made automated determinations of unemployment insurance fraud with no

  sufficient evidentiary basis, without weighing the evidence, without providing

  claimants reasonable notice or an opportunity for a hearing, and without any, or with

  little, human involvement.

        The system was so defectively designed, implemented and maintained that,

  according to an audit of 22,000 fraud determinations, it had a margin of error of over

  93% when making a positive fraud determinations with no human involvement. It

  had a margin of error of approximately 50% when making a positive fraud

  determination with human involvement. R. 43, ID 749. Defendants caused serious

  injury, making false fraud allegations against over forty thousand (40,000) citizens,

  many of whom went bankrupt and became homeless as a result.

               A.    Defendant SAS’s Involvement

        On December 12, 2012, SAS entered a contract with the State of Michigan to

  design, configure, install, and implement an automated fraud detection system for

  the state’s unemployment insurance agency. The goal of the fraud detection system

  was to “reduce the percentage of UI benefits overpaid due to [BYE] fraud” and

  “reduce the number and amount of UI overpayments.”1 See SAS Contract, p.9. The



  1
   “Overpayments” is how the terminology used by the UIA to categorize benefit
  payments resulting from claimants’ fraud.

                                            6
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10799 Filed 05/05/20 Page 8 of 17




  State of Michigan labeled SAS’s scope of the projected as the “Enterprise Fraud

  Detection Software Project” and this work was part of an effort by the UIA to

  automate much of the agency’s work.

        Defendant SAS’s work is believed to have begun in December, 2012 and

  continued until December 2017. R. 43, ID 753.       The Defendant SAS’s contract

  demonstrates in detail the responsibility of SAS in the unconstitutional fraud

  adjudications. See R. 61-2, ID 1615-16. Specifically, the contract requires the

  Defendant SAS to develop a fraud priority/scoring framework; develop fraud score

  aggregation; must execute ad hoc fraud analysis in seconds or minutes, not hours;

  must make “batch” fraud determinations; must interface with agency systems based

  on a fraud priority/scoring framework, must interface with MiDAS. R. 61-2, ¶¶6-

  50.

        Plaintiffs have adequately pled that Defendant SAS’s fraud detection software

  was constitutionally defective, depriving Plaintiffs of the most basic of due process

  guarantees. See R. 43, ID 749-53, ¶¶ 4-9, and ID 763-69, ¶¶ 48-89. Defendant SAS

  previously brought a motion to dismiss based, in substantial part, on the same

  allegations that Defendant SAS brings in the present motion, as well as those brought

  in the earlier version of this motion. (Doc. 222). Defendant SAS’s motion to dismiss

  was denied on March 2, 2018. (Doc. 124).

        B.     Evidence on Which Plaintiffs Rely in Support of Their Claims
               Against SAS and Discovery Responses to SAS

                                           7
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10800 Filed 05/05/20 Page 9 of 17




        In addition to the Defendant SAS contract with the State, Defendant SAS’s

  press release; the sworn testimony of Unemployment Insurance Agency Tech and

  Data Control manager, John Henige; and other documents provide support for

  Plaintiffs claims against Defendant SAS and their answers to discovery.

        In Defendant SAS’s own press release, dated March 4, 2013, it publicly

  announced its contract with the State of Michigan to design the Electronic Fraud

  Detection System. (Exhibit 1 – 2013 SAS Press Release).

        During the deposition of Unemployment Insurance Agency Tech and Data

  Control manager John Henige, he stated that SAS’s work on the automated fraud

  detection project began in 2012 (Exhibit 2 - John Henige Deposition 11:18-25).

  Counsel for Defendant SAS, attended that deposition, made objections, and did not

  seek to clarify or rebut the testimony of Mr. Henige. Plaintiffs responded to

  Defendant’s requests to admit, consistent with the Defendant’s contract and Mr.

  Henige’s testimony, that Defendant SAS’s involvement began prior to June 2015.

        Likewise, documents produced by the State of Michigan in response to a

  subpoena in this case note as follows:

                  • “A new Fraud Project with SAS has been planned.” From
                    MiDAS       Investigations,  Implementation        Specification,
                    1/18/2013.
                  • In December 2012, The State Administration Board … awarded
                    a contract to SAS.” “The implementation of the UIA fraud
                    detection components is scheduled to start in late October 2013.


                                           8
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10801 Filed 05/05/20 Page 10 of 17




                      The project is on schedule at this time.” UIA Integrated System
                      Quarterly Reports, October, 2013.
                  •   The EFDS project is “ongoing” and that “SAS wants to be able
                      to grab data from MiDAS.”              Powerpoint from MiDAS
                      Production Support meeting on 1/28/2014.
                  •   “[A]pproval of contract funding by the State Administrative
                      Board was received in December, 2012. SAS, Inc. was selected
                      as the vendor to provide fraud analytics and alerts for this
                      project.” “The implementation of the UIA fraud detection
                      components started in December 2013.” UIA Integrated System
                      Quarterly Reports, January, 2014.
                  •   “SAS, Inc. … selected as the vendor to provide fraud analytics
                      and alters for the project.” “The implementation of the
                      Unemployment Insurance agency (UIA) fraud detection
                      components started in December 2013, with the project team
                      working on data requirements and staging. Implementation is
                      scheduled for the end of 2014.” UIA Integrated System
                      Quarterly Reports, July, 2014.
                  •   “SAS, Inc. was then selected as the vendor to provide fraud
                      analytics and alerts for the project.” “The implementation of the
                      Unemployment Insurance Agency (UIA) fraud detection
                      components started in December, 2013, with the project team
                      currently working on data requirements and staging. In the past
                      quarter, a complete review with SAS, Inc. on data functionality
                      to support the contract requirements was completed. In addition,
                      SAS completed exploratory data analysis on both UI tax and
                      benefit claims data and began developing the GUI interface to be
                      utilized by the state staff. UIA Integrated System Quarterly
                      Reports, January, 2015. (Doc. 225-4).

        Finally, Plaintiffs gave Defendant Moffett-Massey’s responses to her request

  for admissions significant weight in responding to Defendant SAS’s requests for

  admission. In her responses, Defendant Moffett-Massey suggested that Defendant

  SAS is liable, at least in part, for the auto adjudication of which Plaintiffs complain.

  She admits that the EFDS software interfaced with other state agency systems and


                                             9
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10802 Filed 05/05/20 Page 11 of 17




  provided leads for potential claimant fraud (Exhibit 3, Moffett-Massey RFAs, #6).

  Further, she could not admit or deny that the EFDS software release was moved from

  the test to production on June 11, 2015, as she had no first-hand knowledge. (Exhibit

  3, #5).

         In light of the evidence available, Plaintiffs contend they have no duty to

  change their responses or supplement. Since those answers were provided, the

  parties have engaged in discovery during which facts have surfaced that place

  material facts at issue in this case.

  III.   PLAINTIFFS HAVE NO DUTY TO SUPPLEMENT DISCOVERY
         RESPONSES PURSUANT TO FED. R. CIV. P. 26(e)

         Defendant SAS contends that Plaintiffs must supplement their discovery

  responses based on its counsel’s representations that the evidence available absolves

  SAS of liability. However, this contention is based on information which Defendant

  SAS allegedly possesses. Pursuant to Fed. R. Civ. P. 26(e)(1)(A),

                A party who has […] responded to an interrogatory,
                request for production, or request for admission - must
                supplement or correct its disclosure or response […]if the
                party learns that in some material respect the disclosure or
                response is incomplete or incorrect, and if the additional
                or corrective information has not otherwise been made
                known to the other parties during the discovery process or
                in writing;

  Plaintiffs are under no duty to supplement their responses based on information in

  possession of Defendant SAS. Not only do Plaintiffs rely on evidence which


                                            10
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10803 Filed 05/05/20 Page 12 of 17




  supports their responses to Defendant SAS’s requests for admission, but there is only

  a duty to supplement their requests for admission if the other party seeking

  admission does not know of the information and has not been otherwise made known

  of the information during discovery.

         In this case, Defendant SAS possesses the information upon which it bases its

  position that Plaintiffs should change their responses. It claims that the information

  became known during discovery. By definition, Plaintiffs are under no duty to

  supplement their answers based on this information. Therefore, Plaintiffs have no

  duty to supplement or change their responses because the party seeking a change in

  answers already is privy to the information.

  IV.    DEFENDANT SAS SEEKS TO HAVE PLAINTIFFS CHANGE
         THEIR RESPONSES TO REQUESTS TO ADMIT TO FIT
         DEFENDANT’S THEORY OF DEFENSE

          Defendant SAS seeks to have Plaintiffs change their responses to requests for

  admission to agree that SAS is not responsible for any of Plaintiffs’ damages to fit

  Defendant SAS’s theory of defense. Plaintiffs have no such duty under the FRCP,

  or any other law. SAS’s request is also counter to the competing evidence that has

  been     produced     by     SAS       and        other   parties   in   this   case.

         In addition, the parties have not yet completed discovery, which is scheduled

  to close on June 12, 2020. Written discovery is not yet complete and thus far,

  Plaintiffs have not completed taking depositions of State and SAS employee


                                               11
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10804 Filed 05/05/20 Page 13 of 17




  witnesses. Even suggesting Plaintiffs amend their responses to please Defendants,

  with no Court rule imposing a duty on Plaintiffs to do so, where there are competing

  factual scenarios, is ludicrous.

        V.     PLAINTIFFS HAVE PROVIDED SUFFICIENT RESPONSES
               TO DEFENDANT SAS’S REQUEST FOR ADMISSIONS
               PURSUANT TO THE COURT RULES

        Federal Rule of Civil Procedure, Rule 36, provides in relevant part:

        (4) Answer. If a matter is not admitted, the answer must
        specifically deny it or state in detail why the answering party
        cannot truthfully admit or deny it. A denial must fairly respond to
        the substance of the matter; and when good faith requires that a
        party qualify an answer or deny only a part of a matter, the answer
        must specify the part admitted and qualify or deny the rest. The
        answering party may assert lack of knowledge or information as a
        reason for failing to admit or deny only if the party states that it has
        made reasonable inquiry and that the information it knows or can
        readily obtain is insufficient to enable it to admit or deny.

  In each of their answers to Defendant SAS’s Request for Admission, Plaintiffs

  admit, deny, or allege that they lack sufficient information to admit or deny,

  consistent with that which is required pursuant to Fed. R. Civ. P. 36(a)(4). Defendant

  SAS only seeks to have Plaintiffs change their responses to these requests to fit the

  narrative that Defendant itself has contrived.

        A.     There is No Dispute that Defendant SAS Implemented a Portion of
               the Automated Fraud Detection System, Which Was Responsible
               In Part for Falsely Determining Fraud, Violating Plaintiffs’ Right
               to Due Process




                                            12
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10805 Filed 05/05/20 Page 14 of 17




        It is undisputed that Defendant SAS designed the Electronic Fraud Detection

  Software (“EFDS”). The crux of Plaintiffs’ due process violation allegations falls

  on problems with the fact that claimants were falsely determined to have committed

  fraud, based in part on information produced by the very software Defendant SAS

  created and implemented. Defendants’ involvement, the extent to which is still

  subject to discovery, could not be disputed. Defendant SAS was unsuccessful in its

  motion to dismiss on these issues (Doc. 61, Doc. 124).

        Because discovery is still ongoing, Plaintiffs have not yet learned the specific

  role Defendant SAS played in implementing the EFDS part of the MiDAS system

  and answered Defendant SAS’s Request for Admissions as such. Plaintiffs did not

  admit that Defendant SAS did not “design, create, implement, configure, or control

  MiDAS” because it is well-known that Defendant SAS created the EFDS software,

  a portion of the MiDAS system. With regard to the extent of Defendant SAS’s

  further involvement with the MiDAS system, Plaintiffs appropriately responded that

  discovery is ongoing because discovery does not close for another five weeks and

  Plaintiffs anticipate scheduling depositions to determine SAS’s further involvement.

        B.    Plaintiffs Continue to Conduct Discovery with Regard to the Scope
              of the EFDS System and the Extent of SAS’s Involvement

        With regard to Defendant SAS’s Requests to Admit numbered 8-26 and 29-

  30, Defendant SAS contends that Plaintiffs response, which neither admitted or

  denied the requests, and reasoned that Plaintiffs lacked sufficient knowledge to do

                                           13
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10806 Filed 05/05/20 Page 15 of 17




  so because “the scope of the EFDS system and its role in determining fraud is the

  subject of discovery,” is not an acceptable answer. However, as explained above,

  pursuant to Fed. R. Civ. P. 36(a)(4), Plaintiffs are clearly permitted under the Court

  Rules to respond in such a manner. The discovery that has been produced to

  Plaintiffs, including Defendant SAS’s own contract with the State of Michigan,

  confirms SAS’s involvement in the MiDAS system through its EFDS software.

  The extent of its involvement however, remains subject to discovery. Defendant

  SAS presents conflicting evidence. Conflicting evidence is not a reason to suggest

  Plaintiffs forfeit their well-founded claims and responses to requests for admission.

  V.    PLAINTIFFS PROPERLY OBJECTED TO REQUESTS WHICH
        REQUIRED OBJECTIONS

        Pursuant to Fed. R. Civ. P. 36(a)(5), parties are permitted to object to requests

  for admission:

        (5) Objections. The grounds for objecting to a request must be stated. A
        party must not object solely on the ground that the request presents a
        genuine issue for trial.

  As discussed further above, Plaintiffs objected to Defendant’s vague use of

  undefined terms, and state that Plaintiffs lack the requisite information to fully

  respond because discovery continues to proceed. Defendant SAS cannot compel

  information from Plaintiffs which Defendants possess.


  VI.   PLAINTIFFS ARE ENTITLED TO COSTS FOR DEFENDING
        DEFENDANT SAS’S FRIVOLOUS MOTION

                                            14
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10807 Filed 05/05/20 Page 16 of 17




           Pursuant to Fed. R. Civ. P. 37(a)(5)(B), Plaintiffs are entitled to costs and

  attorney’s fees for defending Defendant SAS’s motion, which is not justified. Fed.

  R. Civ. P. 37(a)(5)(B) provides:

           (B) If the Motion Is Denied. If the motion is denied, the court may issue any
           protective order authorized under Rule 26(c) and must, after giving an
           opportunity to be heard, require the movant, the attorney filing the motion,
           or both to pay the party or deponent who opposed the motion its reasonable
           expenses incurred in opposing the motion, including attorney's fees […].

           Defendant SAS’s frivolous motion should be denied, as have all other motions

  and arguments brought by Defendant SAS in a similar vein. Plaintiffs provided full

  responses to Defendants’ requests for admission in light of the evidence produced at

  the time of responding to those requests. Further, under Fed. R. Civ. P. 26(e),

  Plaintiffs have no duty to supplement under these circumstances, as Defendant SAS

  is in possession of the information it suggests Plaintiff supplement or change their

  responses to include. This is in direct conflict with what is required pursuant to Rule

  26(e).

           Plaintiffs should be awarded costs and attorney’s fees for having to re-brief

  and re-litigate Defendant SAS’s First Motion Deem Admitted Plaintiffs’ Response,

  as well as SAS’s prior Motion to Dismiss and Rule 11 Motions, both of which were

  already denied by this Court months ago.




                                             15
Case 2:17-cv-10657-DML-RSW ECF No. 294, PageID.10808 Filed 05/05/20 Page 17 of 17




        Plaintiffs further request that Defendant SAS be sanctioned, which will be

  addressed in a separate motion, to preclude Defendant SAS from withdrawing its

  motion again, preventing the Court from hearing a motion for sanctions.

        WHEREFORE, Plaintiffs respectfully request that this Court deny Defendant

  SAS’s Motion to Compel and award Plaintiffs costs and Attorney fees pursuant to

  Fed. R. Civ. P. 37(a)(5)(B).

                                        Respectfully submitted,
  Date: May 5, 2020
                                        /s/ Kevin S. Ernst
                                        KEVIN S. ERNST (P 44223)
                                        ERNST CHARARA & LOVELL, PLC
                                        645 Griswold, Suite 4100
                                        Detroit, MI 48226
                                        (313) 965-5555 / (313) 965-5556
                                        kevin@ecllawfirm.com
                                        Attorney for Plaintiffs




                           CERTIFICATE OF SERVICE

                I hereby certify that on May 5, 2020, I presented the
            foregoing paper to this Court which will send notification of
                  such filing to the above listed attorneys of record.

                                 /s/ Hannah R. Fielstra




                                           16
